Case 1:18-cv-02258-PKC Document 41 Filed 10/24/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BLINK HEALTH LTD.,
Plaintiff,
-against-

HIPPO TECHNOLOGIES LLC fik/a
EVERYMED LLC,

Defendant.

 

 

Case No. 1:18-cv-02258 (PKC)

STIPULATION OF
VOLUNTARY DISMISSAL
WITH PREJUDICE

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties in this action

(“Action”) hereby stipulate to the voluntary dismissal with prejudice of all claims brought by

Plaintiff Blink Health Ltd. in the above-captioned matter without need of further Court order.

The parties further stipulate that each party shall bear its own fees and costs incurred in

connection with the Action and the resolution thereof. This stipulation may be executed in two

or more counterparts, each of which shall be an original, but all of which when taken together

shall constitute one and the same document. A facsimile or PDF copy received will be deemed

to constitute an original for all purposes,

STIPULATED AND APPROVED AS TO SUBSTANCE AND FORM.
Case 1:18-cv-02258-PKC Document 41 Filed 10/24/18 Page 2 of 2

Dated: New York, New York
October. 2018

Dated: New York, New York
October 2f 2018

Dated: New York, New York
October Z+ (201 8

GIBSON, DUNN & “te LLP

By: Cyr, 3 a Aa. i (4)
Orin Snyder 6
Alexander H. Southweil
Laura O’ Boyle
Angelique Kaounis

200 Park Avenue

New York, New York 10166

(212) 351-4000
osnyder@gibsondunn.com

Attorneys for Plaintiff Blink Health, Ltd.

» Lell Lagareen ly SB

Steven M. Kayman
Tiffany M. Woo

Eleven Times Square

New York, New York 10036

(212) 960-3000

skayman@proskauer.com

Attorneys for Defendant Hippo Technologies LLC

  

KATSKY KO ee o Yi
By So Mi fe

 

Staves B Fel fab
Robert Abrams

Katsky Korins, LLP

605 Third Avenue

New York, New York 10158

(212) 953-6000

sfeigenbaum@katskykorins.com

Attorneys for Defendant Hippo Technologies LLC
